IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 05-15995                     APRIL 17, 2006
                             Non-Argument Calendar              THOMAS K. KAHN
                           ________________________                  CLERK


                       D.C. Docket No. 04-00110-CR-WS

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

      versus

MICHELLE TINSLEY,

                                                           Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                 (April 17, 2006)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges

PER CURIAM:

      Kristen Gartman Rogers, appointed counsel for Michelle Tinsley in this

appeal from a revocation of probation, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,
386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

revocation of Tinsley’s probation and resulting sentence are AFFIRMED.




                                          2